COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SOCORRO MORENO,


                            Appellant,

v.

MARIA CASTILLO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00144-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC#2008-1949)

MEMORANDUM OPINION

	Pending before the Court is Appellant's Motion to Dismiss Restricted Appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that all matters in controversy in the
underlying lawsuit have been settled and dismissal will not prevent any party from seeking relief to
which it would otherwise be entitled.  Appellant's motion complies with the requirements of Rule
42.1(a)(1).  We have considered the cause on the motion and conclude that the motion should be
granted.  We dismiss the appeal.  Costs are taxed against the Appellant.  See Tex.R.App.P. 42.1(d).

						GUADALUPE RIVERA, Justice

July 22, 2009

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating